Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered.
Applicant arguments overcome the prior art of Abifaker (US8150384) and Maricic (US20170139582).
Allowable Subject Matter
Claim(s) 1-18 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, alone or in combination, do not disclose the following claim limitations:
“… - determining, based on the locations of the one or more lighting devices and the location and the orientation of the user input device, the location and the orientation of the user input device relative to the one or more lighting devices,
- determining, based on the location and the orientation of the user input device relative to the one or more lighting devices, if a lighting device is located in a direction that is substantially the same as the direction relative to the user input device,
- if a lighting device is so located, generating a control command for the lighting device based on the light setting, and 
- transmitting the control command to the lighting device so as to control the lighting device according to the light setting”, in combination with remaining limitations of claim 1; (claim(s) 2-8, 15, AND 17 is/are allowed as depending therefrom).
“… - determining, based on the locations of the one or more lighting devices and the location and the orientation of the user input device, the location and the orientation of the user input device relative to the one or more lighting devices,
- determining, based on the location and the orientation of the user input device relative to the one or more lighting devices, if a lighting device is located in a direction that is substantially the same as the direction relative to the user input device,
- generating a control command for the lighting device based on the light setting.”, in combination with remaining limitations of claim 9.
“ … b. determining, based on the locations of the one or more lighting devices and the location and the orientation of the user input device, the location and the orientation of the user input device relative to the one or more lighting devices,
c. determining, based on the location and the orientation of the user input device relative to the one or more lighting devices, if a lighting device is located in a direction that is substantially the same as the direction relative to the user input device, and
d. if a lighting device is so located, generating a control command for the lighting device based on the light setting, and
- a transmitter for transmitting the control command to the lighting device so as to control the lighting device according to the light setting.”, in combination with remaining limitations of claim 10; (claim(s) 11-14, 16, AND 18 is/are allowed as depending therefrom).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844